TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00285-CV



                        Texas Comptroller of Public Accounts, Appellant

                                                 v.

             Walker Electric Company, LLC; Walker’s Electric Company;
       Walkers Electric Company; Calvin G. Walker; and Stacy Walker,1 Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-12-003613, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Texas Comptroller of Public Accounts challenges the trial court’s

interlocutory order denying the Comptroller’s plea to the jurisdiction. In the underlying suit,

Walker Electric complains about the Comptroller’s order barring Walker Electric from contracting

with state agencies and local governmental entities. The Comptroller asserts that Walker Electric’s

pleadings either fail to invoke a valid waiver of sovereign immunity or do not present a justiciable

controversy. We reverse the trial court’s order denying the Comptroller’s plea to the jurisdiction

and render judgment dismissing Walker Electric’s claims for want of jurisdiction.




       1
           We refer to the appellees collectively as “Walker Electric.”
                      REGULATORY AND FACTUAL BACKGROUND

               The Comptroller is responsible for purchasing goods and services for state agencies.

See generally Tex. Gov’t Code §§ 2155.001–.327.2 Furthermore, local governmental entities such

as school districts can voluntarily participate in the Comptroller’s purchasing program in lieu

of adopting their own purchasing processes. See Loc. Gov’t Code §§ 271.081–.083. Generally,

government purchases must be accomplished through competitive bidding, and the Comptroller

has the authority to adopt rules to administer both competitive and non-competitive bidding

processes. See Tex. Gov’t Code §§ 2155.0012, .063.

               As part of this procurement process, the Comptroller is required to create and maintain

a “Centralized Master Bidders List” (the List) of vendors who are registered to bid on state contracts.

See generally id. §§ 2155.261–.270. Generally, state agencies must solicit bids from vendors on

the List for all purchases over $15,000 unless the agency obtains a waiver from the Comptroller.

See id. §§ 2155.264, .269. Furthermore, the Comptroller can certify a given vendor as a “Historically

Underutilized Business,” see id. § 2161.001, and state agencies or their general contractors are

required to make a “good faith effort” to use historically underutilized businesses for state projects,

see id. §§ 2161.252–.253.

               Separate and apart from maintaining the List and certifying historically underutilized

businesses, the Comptroller has the authority to completely bar vendors from participating in state




       2
         These functions were previously performed by the now defunct General Services
Commission. The legislature transferred these functions to the Comptroller, and any references in
chapter 2155 of the Government Code to “the commission” is interpreted as referring to the
Comptroller. See Tex. Gov’t Code § 2155.0011.

                                                  2
contracts for up to five years through a process called “debarment.” See id. § 2155.077; see also

34 Tex. Admin. Code § 20.105 (2005) (Tex. Comptroller of Pub. Accounts, Debarment). The

Comptroller can debar vendors for various reasons, including, as allegedly relevant here, fraud.

Tex. Gov’t Code § 2155.077(a)(3). Ancillary effects of debarment are that a vendor is removed

from the List and the vendor’s certification as a historically underutilized business is revoked. See

34 Tex. Admin. Code § 20.34(d)(3) (2008) (Tex. Comptroller of Pub. Accounts, Centralized Master

Bidders List) (noting that vendor can be removed from List for conduct that would support

debarment under Tex. Gov’t Code § 2155.077).

               According to Walker Electric’s pleadings and exhibits, the Comptroller learned that

appellee Calvin G. Walker—the sole owner of Walker Electric Company, LLC; Walker’s Electric

Company; and Walkers Electric Company—entered into a plea agreement with the Internal Revenue

Service (IRS). Mr. Walker pleaded guilty to not timely paying income taxes. See 26 U.S.C. § 7203

(making willful failure to pay tax a misdemeanor offense). As part of the plea agreement, Mr. Walker

admitted to altering bids from third-party contractors to look like invoices and then submitting those

documents to the Beaumont Independent School District in connection with Walker Electric, LLC’s

project for the school district. According to Mr. Walker’s admission, these altered bids included

invoices for materials used in other projects, with the implication that he charged the school district

for materials that were not used in its project.

               Based on this plea agreement, the Comptroller began a debarment investigation of

Walker Electric to determine if Walker Electric had committed fraud or material misrepresentations

during the course of performing a contract with a state agency.               See Tex. Gov’t Code



                                                   3
§ 2155.077(a)(2)–(3); 34 Tex. Admin. Code §§ 20.105(a)(1) (authorizing Comptroller to investigate

allegations that may constitute cause for debarment), .106(a) (2007) (Tex. Comptroller of Pub.

Accounts, Procedures for Investigations and Debarment) (requiring Comptroller to notify vendor of

investigation). Walker Electric filed a response, asserting that Mr. Walker did not plead guilty to

tax fraud. See 34 Tex. Admin. Code § 20.106(c) (requiring vendor to submit written response within

ten days of receiving notice of investigation). The Comptroller informed Walker Electric that

Mr. Walker’s admission to invoicing Beaumont Independent School District for “materials [that]

were never delivered” constituted fraudulent behavior in the performance of a government contract.

Id. § 20.106(e) (requiring Comptroller to make findings and order debarment within ninety days of

date that notice was sent to vendor). Therefore, the Comptroller debarred Walker Electric for a

period of five years. See id. § 20.105(d)(5) (allowing Comptroller to debar vendor for five years

based on “conviction of a crime related to fraud in the procurement or performance of any

governmental contract”).

               Walker Electric filed a request for review, asserting again that Mr. Walker did not

plead guilty to fraud. See id. § 20.107(a) (2005) (Tex. Comptroller of Pub. Accounts, Request for

Review) (allowing vendor to submit written request for review of debarment finding to Comptroller

within ten days of being notified of finding). Walker Electric also argued that although Mr. Walker

admitted that some of the documents filed with the Beaumont Independent School District were

altered, he did not admit to filing those documents with the school district, and noted that his wife

had previously testified that she mailed those documents to the school district by mistake. As part

of its request for review, Walker Electric requested a contested case hearing. The Comptroller



                                                 4
reviewed the record and, without conducting a contested case hearing, affirmed its findings and

decision to debar Walker Electric. See id. § 20.107(c) (requiring Comptroller to issue decision on

request for review within sixty days).

               Walker Electric filed this underlying suit for judicial review of the Comptroller’s

order debarring it from state contracts. In its pleadings, Walker Electric asserts that (1) the

Comptroller erred in failing to conduct a contested case hearing, (2) the Comptroller’s decision is

not supported by substantial evidence, (3) the Comptroller was acting beyond its authority, and

(4) the Comptroller’s decision violates Walker Electric’s constitutional right to due process and

due course of law. Walker Electric also sought declaratory judgment that (1) the Comptroller’s

application of its debarment rules to this case is inconsistent with chapter 2155 of the Government

Code and (2) the Comptroller was acting beyond its authority in debarring Walker Electric for

reasons not authorized by statute.

               The Comptroller filed a plea to the jurisdiction, asserting that Walker Electric’s

pleadings either fail to invoke a valid waiver of sovereign immunity or do not present a justiciable

controversy and that, therefore, the trial court lacks subject-matter jurisdiction to hear this case.

The trial court denied the Comptroller’s plea to the jurisdiction. This interlocutory appeal followed.

See Tex. Civ. Prac. & Rem. Code § 51.014(a)(8) (allowing party to appeal interlocutory order

granting or denying government’s plea to the jurisdiction).


                                     STANDARD OF REVIEW

               A plea to the jurisdiction is a dilatory plea that challenges the trial court’s authority

to determine the subject matter of a specific cause of action. See Bland Indep. Sch. Dist. v. Blue,

                                                  5
34 S.W.3d 547, 553–54 (Tex. 2000). Sovereign immunity from suit deprives a court of subject-

matter jurisdiction and therefore is properly asserted in a plea to the jurisdiction. Reata Constr.

Corp. v. City of Dallas, 197 S.W.3d 371, 374 (Tex. 2006). The ultimate question of whether a trial

court has subject-matter jurisdiction is a question of law that we review de novo. Westbrook v. Penley,

231 S.W.3d 389, 394 (Tex. 2007).

                When, as here, the plea to the jurisdiction challenges the pleadings, we construe

the pleadings liberally in favor of the plaintiff, and unless negated by sufficient evidence, we accept

all allegations as true. Texas Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226–27

(Tex. 2004); Gattis v. Duty, 349 S.W.3d 193, 200–01 (Tex. App.—Austin 2011, no pet.) (“Our

ultimate inquiry is whether the plaintiff’s pled and un-negated facts, taken as true, . . . affirmatively

demonstrate a claim or claims within the trial court’s subject matter jurisdiction.”). If the pleadings

do not contain sufficient facts to affirmatively demonstrate the trial court’s jurisdiction but do not

affirmatively demonstrate an incurable defect in jurisdiction, the plaintiff should be afforded the

opportunity to amend his pleadings. Miranda, 133 S.W.3d at 226–27. However, if the pleadings

affirmatively negate the existence of jurisdiction, then a plea to the jurisdiction should be granted

without allowing the plaintiff an opportunity to amend his pleadings. Id.

                Some of the jurisdictional issues in this case turn on the interpretation of statutes,

which itself is a question of law that we review de novo. See First Am. Title Ins. Co. v. Combs,

258 S.W.3d 627, 631 (Tex. 2008). When construing a statute, our primary objective is to ascertain

and give effect to the legislature’s intent. Id. at 631–32. In determining legislative intent, we first

consider the plain language of the statute. General Motors Corp. v. Bray, 243 S.W.3d 678, 685



                                                   6
(Tex. App.—Austin 2007, no pet.). When statutory text is clear, it is determinative of legislative

intent, unless enforcing the plain meaning of the statute’s words would produce an absurd

result. Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 437 (Tex. 2009). Only when the

statutory text is ambiguous “do we resort to rules of construction or extrinsic aids.” Shook v.

Walden, 304 S.W.3d 910, 917 (Tex. App.—Austin 2010, pet. denied) (internal quotations omitted);

see also Combs v. Metropolitan Life Ins. Co., 298 S.W.3d 793, 796–97 (Tex. App.—Austin 2009,

pet. denied).


                                             DISCUSSION

                In its plea to the jurisdiction, the Comptroller does not challenge any of the factual

allegations in Walker Electric’s pleadings. Rather, the Comptroller asserts that even if those

allegations are true, Walker Electric’s claims are either barred by sovereign immunity or fail to

present a justiciable controversy. Thus, according to the Comptroller, Walker Electric has failed to

demonstrate that the trial court has subject-matter jurisdiction to consider its claims.

                “Texas law recognizes no right to judicial review of an administrative order unless

(1) a statute provides the right, (2) the order adversely affects a vested property right, or (3) the order

otherwise violates some constitutional right.” General Servs. Comm’n v. Little-Tex Insulation Co.,

39 S.W.3d 591, 599 (Tex. 2001). Walker Electric’s pleadings assert four theories under which it

contends that it is entitled to judicial review. First, Walker Electric claims that the Administrative

Procedures Act (APA) creates a general right to a contested case hearing as well as a right to judicial

review of that contested case. Second, Walker Electric argues that the APA waives sovereign

immunity for declaratory judgments challenging the validity of an agency rule. Third, Walker Electric

                                                    7
contends that it has asserted claims within the ultra vires exception to sovereign immunity and

therefore can properly be brought under the Uniform Declaratory Judgment Act (UDJA). Finally,

Walker Electric asserts that its constitutional due-process and due-course-of-law claims invoke the

trial court’s inherent authority for judicial review. We review each of these alleged bases for judicial

review separately.


Contested case hearing

                In its main argument both at trial and on appeal, Walker Electric asserts that the APA

waives the state’s sovereign immunity for these claims. Specifically, Walker Electric contends that

the APA requires state agencies to conduct a contested case hearing before issuing any order that

adversely affects an individual’s rights. Furthermore, Walker Electric argues that because it was

entitled to a contested case hearing, the APA provides it with a right to judicial review of the

Comptroller’s administrative decision. See Tex. Gov’t Code § 2001.171.

                The APA defines a contested case as “a proceeding, including a ratemaking or

licensing proceeding, in which the legal rights, duties, or privileges of a party are to be determined

by a state agency after an opportunity for adjudicative hearing.” Id. § 2001.003(1). “A person who

has exhausted all administrative remedies available within a state agency and who is aggrieved by

a final decision in a contested case is entitled to judicial review” under the APA. Id. (emphasis

added). The supreme court has held that section 2001.171 provides a limited right to judicial review

of contested cases in which the state agency’s enabling statute “neither specifically authorizes nor

prohibits judicial review of the decision.” Texas Dep’t of Protective & Regulatory Servs. v. Mega

Child Care, Inc., 145 S.W.3d 170, 173 (Tex. 2004); see also Coastal Habitat Alliance v. Public Util.

                                                   8
Comm’n, 294 S.W.3d 276, 281 (Tex. App.—Austin 2009, no pet.). However, for section 2001.171

to apply, the complained-of administrative decision must, by definition, be the result of a contested

case. See McAllen Hosps., L.P. v. Suehs, 426 S.W.3d 304, 314–15 (Tex. App.—Amarillo 2014, no

pet.) (citing Tex. Gov’t Code § 2001.171); Texas Logos, L.P. v. Texas Dep’t of Transp., 241 S.W.3d
105, 123 (Tex. App.—Austin 2007, no pet.).

               “[N]ot every dispute between an agency and another party constitutes a ‘contested

case’ proceeding falling within the APA’s provision regarding judicial review.” McAllen Hosps.,
426 S.W.3d at 314. If an agency is not required to conduct a contested case hearing before issuing

a given order, then section 2001.171 does not create a right to judicial review of that order. Id.

“This Court has repeatedly held that, absent express statutory authority, the APA does not

independently provide a right to a contested case hearing.” Texas Logos, 241 S.W.3d at 123; see

also Texas Comm’n on Envtl. Quality v. Bonser-Lain, 438 S.W.3d 887, 894 (Tex. App.—Austin

2014, no pet.) (concluding APA does not authorize judicial review of agency’s decision not to

promulgate rule). Walker Electric has not provided any argument as to why we should depart from

this precedent. In the absence of any such argument, we cannot conclude that the APA itself creates

a right to a contested case hearing. We therefore consider whether chapter 2155 of the Government

Code or some administrative rule affords vendors the right to a contested case hearing before

debarment. See McAllen Hosps., 426 S.W.3d at 314 (noting that statute or agency rule can create

right to contested case hearing).

               Section 2155.077—the provision in the Government Code that gives the Comptroller

the authority to debar vendors—does not purport to provide vendors with a right to a contested case



                                                 9
hearing. Rather, it states that the Comptroller “by rule shall: (1) state generally the reasons for which

a vendor may be barred from participating in state contracts and the periods for which the vendor

may be barred; and (2) prescribe the procedures under which the [Comptroller] will determine

whether and how long a vendor will be barred.” Tex. Gov’t Code § 2155.077(c). Similarly, the

administrative rules for debarment require only that a vendor be notified that the Comptroller is

conducting an investigation, that the vendor be given an opportunity “to submit a written response”

within ten days of notice of the investigation, and that the vendor be allowed to “submit a written

request for review” to the Comptroller. See 34 Tex. Admin. Code §§ 20.105–.107 (emphasis added);

see also McAllen Hosp., 426 S.W.3d at 314 (noting that Texas Health and Human Service

Commission’s rules regarding recoupment of funds from hospitals do not afford right to contested

case hearing). Thus, neither the statute nor the administrative rules provide vendors with a right to

a contested case hearing in connection with debarment, and Walker Electric therefore was not

entitled to such a hearing in this case. See Texas Logos, 241 S.W.3d at 123.

                Because neither the statutes nor the rules relating to debarment provide Walker

Electric with a right to a contested case hearing, section 2001.171 of the APA does not afford

Walker Electric the right to judicial review of a debarment order. See McAllen Hosps., 426 S.W.3d

at 314–15. Therefore, we conclude that Walker Electric’s pleadings regarding the Comptroller’s

failure to conduct a contested case hearing do not invoke a valid waiver of sovereign immunity.


Validity of administrative rule

                Walker Electric also asserts that the Comptroller’s rule defining grounds for debarment

is invalid because it is inconsistent with the debarment statute. Specifically, Walker Electric claims

                                                   10
that section 2155.077(a)(3) of the Government Code authorizes the Comptroller to debar a vendor

only for fraud relating to a contract with the state, while rule 20.105(d)(5) authorizes debarment for

conviction of fraud relating to any governmental contract, regardless of whether it was a contract

with the state or a federal or local governmental entity. Compare Tex. Gov’t Code § 2155.077(a)(3),

with 34 Tex. Admin. Code § 20.105(d)(5). According to Walker Electric, section 2001.038 of the

APA waives the state’s sovereign immunity for Walker Electric’s declaratory judgment action

seeking to invalidate rule 20.105. See Tex. Gov’t Code § 2001.038.

                Section 2001.038 of the APA allows a party to seek declaratory relief challenging

the “validity or applicability of a rule . . . if it is alleged that the rule or its threatened application

interferes with or impairs, or threatens to interfere with or impair, a legal right or privilege of the

plaintiff.” Id. We have interpreted this section as a waiver of sovereign immunity. See Texas Dep’t

of State Health Servs. v. Balquinta, 429 S.W.3d 726, 744 (Tex. App.—Austin 2014, pet. filed).

“However, section 2001.038, like other causes of action, requires the existence of a justiciable

controversy to establish the district court’s subject-matter jurisdiction.” Texas Logos, 241 S.W.3d

at 123. Therefore, if invalidating an agency rule would not redress a plaintiff’s complained-of injury,

then any opinion by the trial court or this Court regarding the validity of that rule “would amount to

a mere abstract advisory opinion.” Id. at 123–24; see also Texas Music Library & Research Ctr. v.

Texas Dep’t of Transp., No. 13-13-00600-CV, 2014 WL 3802992, *9 (Tex. App.—Corpus Christi

July 31, 2014, pet. filed) (mem. op.) (concluding that library’s claim that APA rule was invalid

would not entitle library to receive government funds, and that therefore APA claim would not

redress library’s alleged injuries).



                                                    11
               In this case, Walker Electric asserts that rule 20.105 is invalid because it authorizes

debarment for fraud committed against any governmental entity, whereas the Government Code

authorizes debarment only for fraud committed against the state or state agencies. Compare Tex.

Gov’t Code § 2155.077(a)(3), with 34 Tex. Admin. Code § 20.105(d)(5). As we discuss below,

there is nothing in the plain language of the Government Code that indicates a vendor can only be

debarred for fraud committed against the state. However, even if Walker Electric could ultimately

prove that rule 20.105 is inconsistent with the Government Code and therefore invalid, that still

would not entitle Walker Electric to overturn the Comptroller’s debarment order.

               As discussed above, Walker Electric does not have a right to judicial review of the

Comptroller’s debarment order, and Walker Electric’s attempt to invalidate an agency rule would

not vitiate the debarment order. See Texas Logos, 241 S.W.3d at 123–24 (“The relief provided

under section 2001.038 does not extend to invalidating” agency’s orders); Friends of Canyon Lake,

Inc. v. Guadalupe-Blanco River Auth., 96 S.W.3d 519, 529 (Tex. App.—Austin 2002, pet. denied)

(concluding that party lacked standing to bring APA rule challenge when underlying controversy was

extinguished by complaining party’s failure to exhaust administrative remedies). Because Walker

Electric’s complaint about rule 20.105 would not redress its complained-of injury, Walker Electric’s

request for declaratory relief under section 2001.038 of the APA would be merely advisory.

Therefore, Walker Electric’s challenge to rule 20.105 does not present a justiciable controversy,

and the trial court lacked subject-matter jurisdiction to consider that complaint. See Texas Logos,
241 S.W.3d at 123–24.




                                                 12
Ultra vires

                Walker Electric also seeks a declaratory judgment that the Comptroller was acting

beyond its statutory authority in barring Walker Electric from participating in state contracts.

Specifically, Walker Electric argues that section 2155.077 of the Government Code authorizes the

Comptroller to debar vendors only for fraud committed against the state or a state agency. Given

that the alleged fraud in this case involved a local school district, Walker Electric asserts that its

alleged wrongdoing cannot form the basis for debarring it from state contracts. Therefore, according

to Walker Electric, the Comptroller exceeded its authority in debarring Walker Electric for a reason

not authorized by statute.

                A suit seeking to compel a governmental official “to comply with statutory or

constitutional provisions”—i.e., an “ultra vires” suit—is not barred by sovereign immunity. City of

El Paso v. Heinrich, 284 S.W.3d 366, 372 (Tex. 2009). Suits alleging ultra vires or unconstitutional

conduct by a governmental official are not barred by sovereign immunity because they “do not seek

to alter government policy but rather to enforce existing policy.” Id. “If a plaintiff alleges only facts

demonstrating acts within the officer’s legal authority and discretion, the claim seeks to control

state action,” is not a valid ultra vires claim, “and is barred by sovereign immunity.” Creedmoor-

Maha Water Supply Corp. v. Texas Comm’n on Envtl. Quality, 307 S.W.3d 505, 515–16 (Tex.

App.—Austin 2010, no pet.). Therefore, in determining whether Walker Electric’s ultra vires claim

is excepted from sovereign immunity, we must determine whether the facts that Walker Electric

alleges, taken as true, would constitute ultra vires conduct.




                                                   13
               Relevant here, the Government Code states that the Comptroller may bar a vendor

from participating in state contracts for:


       (1)     substandard performance under a contract with the state or a state agency;

       (2)     material misrepresentations in a bid or proposal to the state or a state agency
               or during the course of performing a contract with the state or a state agency;

       (3)     fraud; or

       (4)     breaching a contract with the state or a state agency.


Tex. Gov’t Code 2155.077(a) (emphasis added).

               There is nothing in the above language that indicates the Comptroller can only

bar a vendor for fraud committed against the state or a state agency. See id. § 2155.077(a)(3);

General Motors, 243 S.W.3d at 685 (noting that courts consider statute’s plain language in

determining legislative intent). In fact, fraud is the only ground for debarment listed in the statute

that does not necessarily involve some prior or ongoing contractual relationship between the

vendor and the state. Compare Tex. Gov’t Code § 2155.077(a)(3), with id. § 2155.077(a)(1)–(2),

(4). Walker Electric does not assert that section 2155.077(a) is ambiguous, nor does it explain why

the fraud envisioned in the statute must be committed against the state or state agencies. Based on

the plain language of the statute, we conclude that the Comptroller can bar a vendor upon finding

that the vendor has committed fraud, regardless of whether that fraud was committed against

the state. See Entergy Gulf States, 282 S.W.3d at 437 (noting that when statutory text is clear, it

is determinative).




                                                 14
                Therefore, even if the facts that Walker Electric pleaded are true—i.e., the Comptroller

debarred Walker Electric for a conviction involving fraud against a local school district—there is

nothing in the language of section 2155.077 to indicate that such a decision was beyond the authority

of the Comptroller. Thus, Walker Electric’s pleadings fail to allege a valid ultra vires claim. See

Creedmoor-Maha Water Supply, 307 S.W.3d at 515–16. Because this claim instead seeks to control

state action—the Comptroller’s exercise of her lawful discretion—it is barred by sovereign

immunity. Id.

                Furthermore, Walker Electric does not assert any additional factual assertions or

legal arguments that could arguably raise a valid ultra vires claim. It also concedes that there are

no additional facts or arguments that it should be allowed to replead should we hold that it has

failed to allege a valid ultra vires claim. Therefore, we conclude that Walker Electric’s pleadings

affirmatively negate the existence of jurisdiction as to this claim, and the trial court should have

granted the Comptroller’ plea to the jurisdiction on this issue without allowing Walker Electric an

opportunity to amend its pleadings. See Miranda, 133 S.W.3d at 226–27.


Due process and due course of law

                Finally, Walker Electric’s pleadings assert that the Comptroller’s debarment order

violates Walker Electric’s constitutional rights to due process and due course of law. See generally

U.S. Const. amend. XIV, § 1 (Due Process Clause); Tex. Const. art. I, § 19 (affording citizens right

to due course of law). Specifically, Walker Electric contends that due process requires that it be

afforded a contested case hearing before the Comptroller barred it from participating in state




                                                  15
contracts. Therefore, Walker Electric asserts that the trial court had implicit jurisdiction to review

the Comptroller’s debarment order because that order violates Walker Electric’s constitutional rights.

               “When the Legislature remains silent or denies a right to judicial review, administrative

decisions may nevertheless be attacked in court if they adversely affect a vested property right or

otherwise violate some provision of the State or Federal Constitution.” Continental Cas. Ins. Co.

v. Functional Restoration Assocs., 19 S.W.3d 393, 404 (Tex. 2000) (internal citations omitted).

However, Walker Electric can raise its due-process and due-course-of-law claims only if the

complained-of administrative action impaired Walker Electric’s vested property right. See Scott v.

Alphonso Crutch LSC Charter Sch., Inc., 392 S.W.3d 165, 170 (Tex. App.—Austin 2010, pet.

denied) (mem. op.) (noting that constitutional challenge to agency order based on takings claim and

due process claim require vested property right). “A right is ‘vested’ when it has some definitive,

rather than potential, existence.” Id. (internal citations omitted). If the Comptroller’s debarment

order does not affect Walker Electric’s vested property rights, then Walker Electric has failed to

plead a valid due-process or due-course-of-law claim and, therefore, has failed to invoke the

trial court’s inherent authority to judicial review. See Creedmoor-Maha Water Supply, 307 S.W.3d

at 525–26.

               In this case, Walker Electric asserts that the Comptroller’s debarment order deprives

it of the right to contract with the state in the future. However, Walker Electric does not assert that

the Comptroller’s debarment order affected any ongoing contracts or projects that Walker Electric

had been awarded. A vendor does not have a vested property right to contract with the state, and any

expectation or hope of obtaining future contracts with the state, its agencies, or local governmental



                                                  16
entities is purely a potential or contingent right. See Texas Logos, 241 S.W.3d at 116–17 (noting that

vendor did not have vested property right in potential award of state contract).

               Therefore, Walker Electric has failed to allege that the Comptroller’s debarment order

impairs a vested property right. See Scott, 392 S.W.3d at 170. Because Walker Electric’s pleadings

fail to identify some vested property right, Walker Electric has not alleged a valid due-process

or due-course-of-law claim and, thus, has failed to invoke the trial court’s inherent authority for

judicial review. See Creedmoor-Maha Water Supply, 307 S.W.3d at 526.


                                          CONCLUSION

               Having determined that Walker Electric’s claims either fail to invoke a valid waiver

of sovereign immunity or fail to present a justiciable controversy, we conclude that the trial court

erred in denying the Comptroller’s plea to the jurisdiction. Furthermore, we conclude that Walker

Electric’s pleadings affirmatively negate the existence of subject-matter jurisdiction, and therefore

Walker Electric should not be afforded the opportunity to replead. Thus, we reverse the trial court’s

order denying the Comptroller’s plea to the jurisdiction and render judgment dismissing Walker

Electric’s claims for want of jurisdiction.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Reversed and Dismissed

Filed: November 21, 2014

                                                 17